—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying defendant’s motion for summary judgment dismissing the complaint. Plaintiff Kathleen Start was injured in an unprovoked attack by defendant’s employee. Although an employer may be liable when it hires or retains an employee with knowledge of his propensity for the type of behavior that caused plaintiff’s injuries, defendant submitted proof in admissible form establishing that it had no such knowledge, and the evidence submitted by plaintiff is insufficient to raise a triable issue of fact (see, Farrell v McIntosh, 221 AD2d 312, 313-314, lv denied 87 NY2d 809; Curtis v City of Utica, 209 AD2d 1024, 1025; Kirkman v Astoria Gen. Hosp., 204 AD2d 401, 403, lv denied 84 NY2d 811, rearg denied 85 NY2d 858). (Appeal from Order of Supreme Court, Monroe County, Bergin, J.—Summary Judgment.) Present—Denman, P. J., Green, Doerr and Boehm, JJ.